                Case 2:21-cv-00538 Document 1-2 Filed 04/21/21 Page 1 of 4




 6
                     SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                             FOR WHATCOM COUNTY

 8
       SHARON ADAMS,
9                                                        No.
                     Plaintiff,
10                                                      COMPLAINT FOR MONEY
       V.                                               DAMAGES
11
       WALMART INC., a foreign corporation,
12

13                   Defendant.

14

15
                                              I.   PARTIES
16
               1.    Plaintiff Sharon Adams is a resident of Whatcom County.
17
               2.   Defendant Walmart Inc. is a foreign corporation with its principal place of
18
     business in Arkansas and is authorized to do business in the state of Washington.
19
               3.   Defendant is vicariously liable for the acts and omissions of its employees and
20
     agents.
21

22
                                  II.   JURISDICTION AND VENUE
23
               4.   The Court has subject-matter jurisdiction under RCW 2.08.010.
24
               5.   This Court has personal jurisdiction over defendant.
25

                                                                         RUIZ & SMART PLLC
                                                                             1200 Fifth Ave., Ste. 1220
                                                                                Seattle, WA 98101
      COMPLAINT- 1                                                     Tel. 206-203-9100 Fax 206-785-1702
              Case 2:21-cv-00538 Document 1-2 Filed 04/21/21 Page 2 of 4




 1          6.      Venue is proper in this Court under RCW 4.12.020 because the cause of action

 2   arose in this County.

 3
                                  III.    CONDITIONS PRECEDENT
 4
            7.      All conditions precedent were performed or have occurred.
 5

 6                                 IV.     FACTUAL ALLEGATIONS
 7          8.      Defendant owns and/or operates the Walmart store located at 4420 Meridian St.,
 8   in Bellingham, Washington.
 9
            9.      On or about May 18, 2020, plaintiff went to the Meridian Street Walmart to shop.
10
            10.     Plaintiff was an invitee.
11
            1 1.    The Walmart store has numerous automatic door entry points.
12
            12.     On the day plaintiff visited the store, the main doors were not operating, and she -
13
     was directed to enter the store through a different, smaller door.
14
            13.     Plaintiff attempted to enter the store through the automatic door when it snapped -
15
     back and knocked her to the ground.
16
            14.     There was no warning at the door entry.
17

18          15.     There were several other people around plaintiff at the time she was knocked to

19   the ground, including Walmart staff.

20          16.     Walmart staff did not help plaintiff.

21          17.     Another customer called 911, and an ambulance arrived to take plaintiff to the

22   emergency room.

23          18.     Plaintiff suffered multiple injuries from the fall.
24

25

                                                                            RUIZ & SMART PLLC
                                                                                1200 Fifth Ave., Ste. 1220
                                                                                   Seattle, WA 98101
     COMPLAINT- 2                                                         Tel. 206-203-9100 Fax 206-785-1702
              Case 2:21-cv-00538 Document 1-2 Filed 04/21/21 Page 3 of 4




 1          19. . Plaintiff remained in the hospital for approximately one week to be treated for

 2   her injuries and related surgery, remained immobile for months, had to engage in significant

     rehabilitation, and continues to deal with ongoing injuries resulting from the incident.
4           20.     Walmart communicated with plaintiff after the incident and informed her that
 5
     there was a video ofthe incident.
6
            21.     Plaintiff requested a copy of the video and that it be preserved as evidence, but
7
     Walmart has never provided it.
8
            22.     Because of defendant's conduct, plaintiff has suffered and continues to suffer
9
     damage in several ways including, without limitation, the following: past and future physical
10
     disability and pain, emotional trauma, aggravation, anxiety, medical expenses, and other
11
     damages.
12

13
                                         V.   CAUSES OF ACTION
14
            23.     Plaintiff incorporates the preceding paragraphs by reference.
15
            24.     Defendants has a duty to exercise ordinary care for the safety of all invitees.
16
            25.     Defendant had and has a duty to exercise ordinary care to maintain in reasonably
17
     safe conditions those portions of the premises invitees do or might reasonably be expected to
18
     use.
19
            26.     These duties include the duty to ensure the walkways, entrances, and exits to the
20
     store are designed, built, and maintained to ensure they are reasonably safe.
21
            27.     Defendant failed to ensure the entry where Ms. Adams was knocked to the
22

23   ground was designed, constructed, and maintained to be reasonably safe.

24          28.     The entry where Ms. Adams weas knocked to the ground was not reasonably safe

25   on May 18, 2020.

                                                                          RUIZ & SMART PLLC
                                                                              1200 Fifth Ave., Ste. 1220
                                                                                 Seattle, WA 98101
      COMPLAINT- 3                                                      Tel. 206-203-9100 Fax 206-785-1702
              Case 2:21-cv-00538 Document 1-2 Filed 04/21/21 Page 4 of 4




 1          29.     The unsafe condition caused the door to knock Ms. Adams to the ground.

 2          30.     The fall caused serious injuries.

 3          31.     Upon information and belief, before May 18, 2020, defendant knew or should
4    have known that the entry was unsafe.
 5
            32.     Upon information and belief, Walmart failed to take corrective measures despite
6
     the above.
 7
            33.     As a proximate result of defendant's negligence, plaintiff suffers and continues to
8
     suffer physical disability and pain, emotional trauma, medical expenses, and other damages.
9

10                                        PRAYER FOR RELIEF

11          34.     WHEREFORE,Plaintiff requests that this Court:

12          35.     Plaintiff prays for judgment against the defendant in an amount plaintiff will

13   prove at trial that will fairly compensate her for all special and general damages sustained, for
14
     attorney fees and costs, for interest on all liquidated sums, and any other relief the court deems
15
     just and proper.
16
            RESPECTFULLY SUBMITTED March 17, 2021.
17

18                                                      RUIZ & SMART PLLC

19
                                                        By:
20                                                      Kathryn Knudsen, WSBA # 41075
                                                        klcnudsen@ruizandsmart.com
21

22
                                                        Counselfor Sharon Adams
23

24

25

                                                                           RUIZ & SMART PLLC
                                                                               1200 Fifth Ave., Ste. 1220
                                                                                  Seattle, WA 98101
      COMPLAINT- 4                                                       Tel. 206-203-9100 Fax 206-785-1702
